AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


                     IAN RAY FINDLAY,                                )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-CV-5124-TOR
                                                                     )
                                                                     )
                 STATE OF WASHINGTON,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Pursuant to Rule 4, Rules Governing Section 2254 Cases, the petition (ECF No. 1) in this matter is DISMISSED.
’
              The Court certifies that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be taken in good faith,
              and there is no basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A
              certificate of appealability is therefore DENIED.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              THOMAS O. RICE                                                in the Order Summarily Dismissing
     Habeas Petition at ECF No. 3.



Date: May 16, 2019                                                         CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            Bridgette Fortenberry
                                                                                          (By) Deputy Clerk

                                                                            Bridgette Fortenberry
